Opinion by
Oblady, J.,
The law applicable to this case is correctly stated in the opinion of the learned trial judge in sustaining the exceptions to the first report of the refereee.
William H. Rhule as a member of the association was bound by the provisions in the by-laws, which are as follows : “ Article 5. Any member neglecting to pay his assessment on pay day when called, must pay it at the first meeting of the fund thereafter; failure on his part to do so, he shall not be entitled to receive any benefits from the fund; and any member neglecting to pay his assessments within three months shall be struck off the roll of membership.” Associations of the class of this defendant are highly meritorious, and their power to make reasonable regulations for the management of their affairs is unquestioned. In order to accomplish the purpose of their creation we are to take the by-laws as the association has made them .and apply them without regard to the possible hardship of a particular case. By becoming a member of the association he .agreed with it and its membership that all his rights therein were subject to the exercise of the power to enforce its by-laws, provided they were reasonable. Considering the aim and purpose of this association with its limited membership and resources, the by-law regulating the manner of giving notice of .assessments is not unreasonable. A personal service or mailing notices would entail considerable expense which was evidently intended to be avoided by requiring the assessment to *420be paid “ on pay day when called ” or “ at the first meeting of the fund thereafter, else the member so in default shall not be entitled to receive any benefits.” This plain and efficient method of giving notice to the employees of a single colliery had many economic advantages, and the procedure was so unmistakable that there was no excuse for even a sick member to remain in ignorance of his standing in the association. It was a regretable oversight on the part of William H. Rhule to permit his standing to be so impaired, but the rights of the other members can be conserved only by the enforcement of the bylaws to which he was a party: Hamill v. Supreme Council, 152 Pa. 537; Dickinson v. A. O. U. W., 159 Pa. 258; Life Ins. Co. v. Birnbaum, 116 Pa. 565; Philips v. Aid Society, 6 Pa. Superior Ct. 157: Lydon v. Police Fund Assoc., 8 Pa. Superior Ct. 251; Jacobs v. Aid Society, 9 Pa. Superior Ct. 99.
The judgment is affirmed.